Citation Nr: 0012925	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $548.25.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

According to information in the appellant's Chapter 35 file, 
the veteran apparently served on active duty from June 1964 
to June 1966.  He died in December 1985.  The appellant is 
his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises at the Muskogee, Oklahoma Regional Office (RO).  
The Board remanded this case to the RO for additional 
development in November 1999.  The RO has now returned the 
case for further appellate review.


FINDINGS OF FACT

1.  In March 1997, the RO learned that the appellant had 
discontinued her school enrollment; the overpayment at issue 
ensued.

2.  By letter dated June 7, 1997, the appellant was notified 
of the overpayment of $548.25 and was informed of her right 
to request a waiver of the debt within 180 days of that 
letter.

3.  The appellant's request for waiver of recovery of the 
overpayment of DEA benefits was received on January 9, 1998.



CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of DEA benefits in the amount of $548.25 was not 
timely received.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant submitted an application for DEA benefits in 
August 1995 and thereafter began to receive Chapter 35 
educational assistance.  An Enrollment Certification dated 
January 1997 reflected that the appellant was enrolled for 12 
credits for the winter quarter from January 2, 1997 to March 
21, 1997.  The following month, the RO received a Notice of 
Change in Student Status that indicated that the appellant 
had withdrawn from 5 credits for the winter quarter.  In 
March 1997, the RO received another Notice of Change in 
Student Status which documented that the appellant had last 
attended school on February 14, 1997.

The record includes a May 1997 letter in which the RO 
informed the appellant of the discontinuance of her 
educational benefits and of her rights regarding that matter.  
This letter also referred to a March 1997 letter to which the 
appellant had not responded.  In October 1997, the RO 
received a letter from the appellant stating that she was no 
longer in school and that she had last attended in February 
1997.  In November 1997, the RO informed the appellant that 
her educational benefits had been stopped effective February 
14, 1997.  It further stated that she would receive another 
letter about any overpayment created by that action.

In a letter dated January 1, 1998, the appellant requested a 
waiver of recovery of the overpayment of her educational 
benefits.  The appellant claimed that she had sent a letter 
to the RO explaining her discontinued enrollment in school.  
She then heard nothing from the VA until she received her 
first collection notice in October 1997.  She called the VA 
and was told to resubmit her prior letter.  In November 1997, 
she received a letter stating that she would be advised in 
the future regarding any overpayment.  After receiving 
another collection notice, she called the VA and was told to 
request a waiver.

In January 1998, the Committee on Waivers and Compromises 
denied the appellant's request for waiver of overpayment 
because the application of waiver of indebtedness was not 
received within 180 days from the date of notification of the 
indebtedness.  It determined that the appellant was notified 
of her waiver rights by letter dated June 7, 1997 and that 
her request for a waiver had been received on January 9, 
1998.  In her VA Form 9, the appellant admitted that she had 
received notification of her indebtedness on June 7, 1997, 
but that she had already submitted a letter concerning why 
she was no longer attending school.

Evidence submitted by the Veterans Benefits Administration 
Debt Management Center (DMC) included a printout of the 
screen from the Centralized Accounts Receivable Online 
System.  This printout verified the date of dispatch of the 
DMC's initial notice of indebtedness to the appellant as June 
7, 1997.  The DMC also submitted a copy of the type of form 
letter sent to the appellant that informed the appellant of 
the overpayment and of her right to request waiver of the 
debt.  A signed certification from the DMC identified the 
date of the first demand letter, with notice of rights, as 
June 7, 1997.  It further certified that the demand letter 
and notice of rights were not returned as undeliverable.

An application for waiver of recovery of an overpayment of 
any monetary benefit will be considered only if received 
within 180 days following the date of notice of indebtedness 
by VA to the debtor.  The Secretary shall include in the 
notification to the payee a statement of the right of the 
payee to submit an application for a waiver under this 
subsection and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a) (West 1991).

In the present case, the Board finds that the preponderance 
of the evidence establishes that the appellant was notified 
of her educational assistance overpayment and of her right to 
request a waiver of that debt in June 1997.  In so finding, 
the Board must accord substantial weight to the information 
submitted by the DMC.  This information satisfies the 
directive of the VA Office of Financial Policy for 
verification of the date on which the initial notice of 
indebtedness and the right to request waiver were sent to the 
debtor.  See OF Bulletin 99.GC1.04 (May 14, 1999).  
Furthermore, the appellant admitted, in her VA Form 9, that 
she had received such notice in June 1997.

It appears that the appellant may have experienced some 
confusion as to the manner in which to apply for a waiver of 
overpayment.  However, the record establishes that she was 
provided with the necessary information as of June 7, 1997.  
The appellant did not submit her waiver request until January 
9, 1998.  This was in excess of the 180 day time limit set by 
law and, as such, the Board cannot grant the appellant the 
benefit sought on appeal.



ORDER

Because the appellant's request for waiver of recovery of an 
overpayment of DEA benefits in the amount of $548.25 was not 
timely submitted, the appeal is denied.



		
	 S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

